El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca dilucidar cómo debe aplicarse la Ley Núm. 9 de 26 de noviembre de 1975 (32 L.P.R.A. see. 3085), en casos en que asambleístas municipales ejercen su voto con res-pecto a ordenanzas ante su consideración.
I
El 4 de mayo de 1998, la Asamblea Municipal de Aguada aprobó la Ordenanza Núm. 31, Serie 1997-98, para reglamentar la extracción de arena en el Municipio de Aguada.(1)
*306Mediante esta ordenanza se decretó, entre otros extre-mos, lo siguiente:
... Que cualquier proponente de un permiso de extracción de arena, dentro de la extensión territorial del- municipio de Aguada, vendrá obligado a:
a. Realizar una Declaración de Impacto Ambiental, según el Artículo 4(c) de la Ley 9 del 18 de junio de 1970, conocida como “Ley de Política Pública Ambiental”
b. Comparecer ante la Comisión de Salud, Calidad Ambiental y Beneficencia de la Asamblea Municipal [,] presentar su pro-puesta, proyecto, planes y propósitos dirigidos a realizar ex-tracción de arena en el territorio de Aguada.
c. Obtener un endoso a manera de resolución de la Asamblea Municipal y aprobado por el Alcalde de Aguada.
d. Obtener una Patente Municipal y pagar los arbitrios co-rrespondientes a la realización de la actividad comercial en el Municipio de acuerdo a las disposiciones y estatutos de ley apli-cables, según disponga el reglamento municipal correspondiente.
e. Procurar y presentar una fianza emitida por una Compa-ñía de Seguros reconocida por la suma de un millón ($1,000,000) de dólares, para cubrir cualquier daño que sufra la infraestructura municipal por el paso de camiones y vehículos pesados durante la vigencia del permiso otorgado. Esta póliza de seguro se hará a nombre del Municipio de Aguada, Puerto Rico.
AI ocurrir los hechos de este caso, la empresa Cordeco Northwest Corp. (Cordeco) era dueña de ciertos terrenos ubicados en Aguada. Por razón de la Ordenanza referida, presentó una demanda ante el Tribunal Federal para el Distrito de Puerto Rico contra los peticionarios en su capa-cidad tanto individual como representativa, por la alegada violación de derechos civiles. Cordeco alegó que debido a la aprobación de la Ordenanza Núm. 31, se había visto impe-dida de extraer arena en el Municipio de Aguada, a pesar de tener los permisos que para tales fines había expedido el Departamento de Recursos Naturales y Ambientales. Adujo que la Asamblea Municipal de Aguada carecía de facultad legal para aprobar reglamentación aplicable al ne-gocio de extracción de arena, debido a que tal facultad le *307correspondía al Departamento de Recursos Naturales y Ambientales.
Encarados con la acción referida, los peticionarios —miembros de la Asamblea Municipal de Aguada (Asam-blea Municipal)— solicitaron al Secretario de Justicia que les concediese los beneficios de representación legal en cuanto a las acciones presentadas contra ellos en su carác-ter personal. En cuanto a las acciones presentadas en su carácter oficial, los peticionarios le informaron al Secreta-rio de Justicia que la Asamblea Municipal había asumido su representación legal.
El Secretario de Justicia denegó la solicitud de los asambleístas. Determinó que los peticionarios actuaron fuera del marco de sus funciones, debido a que, en su cri-terio, la Asamblea Municipal no tenía autoridad legal para reglamentar el negocio de extracción de arena. Los peticio-narios acudieron entonces ante el Tribunal de Circuito de Apelaciones para impugnar la decisión adversa del Secre-tario de Justicia, pero dicho foro denegó el recurso de revisión.
Inconformes con esta determinación, los peticionarios acudieron ante nos y, en lo pertinente, plantearon la si-guiente cuestión:
... El Honorable Tribunal de Circuito de Apelaciones erró al determinar que los peticionarios actuaron fuera del marco de sus funciones.
El 5 de noviembre de 1999, decidimos revisar la referida sentencia del foro apelativo, dictada el 16 de agosto de 1999, por lo cual expedimos el recurso de certiorari solici-tado por los asambleístas del Municipio de Aguada. Luego de procurar y obtener una prórroga, los peticionarios pre-sentaron su alegato el 15 de julio de 2000, y el Procurador General compareció el 10 de agosto de 2000 y nos pidió que aceptáramos un escrito previo suyo como su alegato, a lo cual accedimos el 15 de septiembre de 2000. Con el benefi-cio de los criterios de ambas partes, pasamos a resolver.
*308r-H HH
La Ley Núm. 9 de 26 de noviembre de 1975 (Ley Núm. 9), que enmendó la Ley Núm. 104 de 29 de junio de 1955 (Ley Núm. 104), establece que un funcionario o empleado del Estado Libre Asociado de Puerto Rico (E.L.A.) que sea demandado en daños y perjuicios en su carácter personal por incurrir en actos u omisiones dentro del marco de sus funciones que constituyan violaciones a los derechos civiles de los demandantes y que no tenga disponibles los beneficios de la Ley Núm. 104, puede solicitar que el Estado le provea representación legal y pague la sentencia que en su día pueda recaer. Art. 12 de la Ley Núm. 104, según enmendado por la See. 7 de la Ley Núm. 9 (32 L.P.R.A. see. 3085).
El Reglamento sobre Representación Legal y Pago de Sentencia bajo la Ley de Reclamaciones y Demandas contra el Estado Núm. 4071 de 8 de septiembre de 1989, fija los procedimientos que regirán la concesión de los beneficios de representación legal y pago de sentencia que proveen las Leyes Núm. 9 y Núm. 104, supra.
El Art. VII del Reglamento Núm. 4071 referido establece que el Secretario de Justicia o la persona designada por éste evaluará la solicitud a los efectos de determinar si el solicitante es elegible para que se le concedan los referidos beneficios. En este caso, el Secretario de Justicia determinó que los peticionarios no eran elegibles para los beneficios solicitados, por entender que éstos actuaron fuera del marco de sus funciones. El foro apelativo ratificó esta decisión. Por ende, nos toca resolver si en efecto, para los fines de la Ley Núm. 9 referida, los peticionarios actuaron fuera del marco de sus funciones como para que se le negara el beneficio de representación legal con respecto a la acción que se trajo en su contra en su carácter personal.
*309En García v. E.L.A., 146 D.P.R. 725, 736 esc. 9 (1998), expresamos lo siguiente:
Se debe señalar que uno de los propósitos seguidos por el legislador al promulgar la Ley Núm. 9, supra, fue el proteger a los funcionarios o empleados públicos que son demandados en el foro federal en su capacidad personal. Por ejemplo, esta si-tuación ocurre cuando los funcionarios o empleados públicos actúan so color de autoridad estatal y violan los derechos civiles de una o varias personas. Véase 42 U.S.C. see. 1983. En este caso, la Undécima Enmienda de la Constitución de Estados Unidos prohíbe que se demande a un estado en los tribunales federales. Se ha resuelto que esta protección constitucional se extiende al Estado Libre Asociado de Puerto Rico. Font v. Dapena Yordan, 763 F.Supp. 680 (D. P.R. 1991). Aparte de esto, en la definición de lo que es una “persona” para efectos de la See. 1983 no se incluyen los estados, territorios ni el E.L.A. Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989); S.H. Nahmod, Civil Rights and Civil Liberties Litigation: The Law of Section 1983, Sec. 1.06, págs. 13-14. Si la Ley Núm. 9, supra, no existiera, los funcionarios o empleados públicos estarían desprovistos de toda protección cuando son demandados en los foros federales por actuaciones dentro del marco de sus funcio-nes oficiales.
En la Exposición de Motivos de la Ley Núm. 9, supra, 1975 Leyes de Puerto Rico 1043-1044, se expresa lo siguiente:
[Las] demandas, en ocasiones, pueden [presentarse] no sola-mente contra instrumentalidades del Gobierno sino también contra funcionarios gubernamentales en su carácter personal, aun cuando las acciones motivo de la demanda se lleven a cabo en el estricto y legal cumplimiento de las obligaciones que le imponen las leyes que tienen la obligación de administrar. El Estado Libre Asociado de Puerto Rico reconoce que es de su obligación el asumir cualquier responsabilidad de carácter eco-nómico con motivo de indemnizaciones impuestas por un [t]ribunal con jurisdicción a cualquier funcionario o empleado público cuando esto ocurra como consecuencia de una acción administrativa tomada de buena fe, dentro de las disposiciones legales vigentes y dentro del marco de sus funciones.
... Con la adopción de esta medida se asume una responsabi-*310lidad ineludible para la protección de la integridad del servicio público.
El Art. 12 de la Ley Núm. 104, supra, establece los requisitos para que un funcionario sea elegible para obtener los beneficios de representación legal y, posteriormente, el pago de sentencia:
(a) que sea demandado en daños y perjuicios en su carácter personal;
(b) que la causa de acción se fundamente en alegadas viola-ciones a los derechos civiles del demandante debido a actos u omisiones incurridos de buena fe, en el curso de su trabajo y dentro del marco de sus funciones.
El Art. V del Reglamento Núm. 4071, añade los siguien-tes requisitos:
(1) los hechos que dan lugar a la demanda no constituyan delito; (2) no constituyan negligencia inexcusable, y (3) no sean contrarios a un estado de derecho establecido jurisprudencial-mente mediante sentencia final y firme.
El solicitante debe cumplir con cada uno de los requisi-tos mencionados. En este caso, como hemos señalado, la condición en controversia es si los funcionarios actuaron dentro del marco de sus funciones.
No cabe duda que el Departamento de Recursos Naturales y Ambientales es la agencia con jurisdicción para regular y fiscalizar las actividades de extracción de materiales de la corteza terrestre. La “Ley de Arena, Grava y Piedra”, Ley Núm. 132 de 25 de junio de 1968, según enmendada, 28 L.P.R.A. see. 206 et seq., delimita el alcance de esa jurisdicción. El Departamento de Recursos Naturales y Ambientales promulgó el Reglamento para Regir la Extracción de Materiales de la Corteza Terrestre, Reglamento Núm. 2305 de 10 de octubre de 1977, el cual detalla los procedimientos para la otorgación y renovación de los permisos de extracción de este tipo de materiales. Véase Díaz v. Depto. Rec. Nat., 147 D.P.R. 410 (1999).
*311Debido a que el Departamento de Recursos Naturales y Ambientales es la agencia con jurisdicción para reglamen-tar la extracción de arena, ya que esta competencia no pa-rece haber sido transferida al Municipio de Aguada con-forme al Art. 14.003 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4653), podría ser que la Ordenanza Núm. 31, Serie 1997-98, sea susceptible de ser declarada nula judicialmente.(2)
Sin embargo, lo anterior no resuelve la controversia de este caso. Los peticionarios argumentan que independien-temente de que la referida ordenanza fuese válida o no, la función fundamental de un asambleísta es “votar” sobre toda medida que se presente ante el cuerpo legislativo al cual pertenece. Por lo tanto, sostienen que no se puede concluir que un asambleísta municipal actúa fuera de sus funciones al emitir su voto para aprobar una ordenanza, aunque la ordenanza en sí pueda ser anulable.
Consideramos que los peticionarios tienen razón. Lo determinante en este caso no es la validez o invalidez de la referida Ordenanza, sino si los peticionarios desempeñaron una de las responsabilidades esenciales de su cargo al emitir su voto con respecto a un proyecto ante su consideración. No puede haber duda de que la acción de votar a favor o en contra de una medida ante la consideración de la Asamblea Municipal es una de las funciones fundamentales del asambleísta. Véanse: Arts. 5.004, 5.005, 5.006 y 5.007 de la Ley Núm. 81, supra, 21 L.P.R.A. secs. 4204-4207. No debe confundirse la responsabilidad del asambleísta de votar a favor o en contra de una medida con la legalidad en sí de la medida. Aunque los asambleístas, al *312igual que los legisladores, deben pasar juicio razonable so-bre la validez jurídica de lo que se les propone, su derecho como representantes electos del pueblo a votar con res-pecto a las medidas que se traen ante su consideración no puede estar sujeto a que al emitir tales votos tengan cer-teza legal sobre la validez de las medidas en cuestión. Exi-gir tan difícil condición tendría un efecto congelante (chilling effect) sobre la función legislativa, que devastaría la democracia representativa, sobre todo con respecto de aquellos representantes del pueblo que no son expertos en asuntos constitucionales. Dicho de otra forma, el fundamental derecho del asambleísta o el legislador a emitir su voto sobre una medida, en representación de quien lo eli-gió, incluye la posibilidad de equivocarse de buena fe. Por ello, no puede ser que cada vez que su error se compruebe judicialmente, se decida necesariamente también que el asambleísta o legislador actúo fuera del marco de sus funciones.
Es por lo anterior que el Art. 5.004 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra, establece que “[l]os asambleístas gozarán de inmunidad parlamentaria por sus votos y expresiones en las sesiones ordinarias o extraordinarias de la [Asamblea] o en cualquier reunión de las comisiones de ésta debidamente celebrada”. 1991 Leyes de Puerto Rico 507.
El Tribunal de Circuito de Apelaciones no consideró el efecto sobre la controversia del caso de autos del Art. 5004 referido porque los peticionarios supuestamente se limitaron a señalarlo, sin discutirlo. Sin embargo, es una norma reiterada que “[e]n aras de impartir justicia, un tribunal apelativo tiene la facultad inherente de considerar y resolver errores patentes que surjan de un recurso aun cuando éstos no hayan sido presentados por las partes”. Hernández v. Espinosa, 145 D.P.R. 248, 264 (1998). Véanse: López Vicil v. ITT Intermedia, Inc., 142 *313D.P.R. 857 (1997); Ríos Quiñones v. Adm. Servs. Agrícolas, 140 D.P.R. 868 (1996); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); Ab Intestato Marini Pabón, 107 D.P.R. 433 (1978); Dávila v. Valdejully, 84 D.P.R. 101 (1961). El Tribunal de Circuito de Apelaciones debió haber considerado el alcance y efecto del referido Art. 5004. De haberlo hecho, hubiese comprobado la intención legislativa de eximir de responsabilidad a los asambleístas municipa-les por errores en casos como el de autos, lo que evidente-mente le daría apoyo y respaldo a la noción de que debía extendérsele a estos asambleístas el beneficio de la Ley Núm. 9 referida, para darle así eficacia a su inmunidad parlamentaria. Quizás entonces no hubiese errado al resolver que los asambleístas en el caso de autos actuaron fuera del marco de sus funciones al cumplir con el deber y el derecho que tenían de votar en torno a la ordenanza en cuestión.
Erró el foro apelativo. Los asambleístas actuaron aquí dentro del marco de sus funciones, por lo que eran elegibles para recibir los beneficios de la Ley Núm. 9, supra.
HH HH HH
Los peticionarios aceptaron una oferta de transacción en el pleito en su contra que Cordeco presentó en el tribunal federal. Aceptaron dicha transacción alegadamente por la carga económica que representó tener que litigar en dicho foro sin la ayuda del Estado. Dichos peticionarios, con un gran sentido de responsabilidad nos informaron sobre la transacción referida, y nos alertaron sobre la posibilidad de que su recurso ante nos se hubiese tornado académico.
El Procurador General entonces compareció ante nos “en oposición a la academicidad del recurso”. Nos indicó que la transacción referida no se extendía a las consecuen-cias colaterales del pleito federal. Señaló, con razón, que quedaba por decidirse si el Estado estaba obligado a reem-*314bolsarle a los peticionarios los honorarios de abogado y las costas en que incurrieron por razón de la referida litigación federal antes de ser transigido el pleito.
Tiene razón el Procurador General. El caso ante nos no se ha tornado académico porque existen consecuencias colaterales por atender. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).
IV
Por los fundamentos expuestos, se dicta sentencia y se revoca el dictamen del foro apelativo en el caso de autos. Además, se le ordena al Secretario de Justicia a reembol-sarle a los peticionarios los gastos, costas y honorarios de abogado en que razonablemente hayan incurrido para de-fenderse en el Tribunal Federal de la acción en su contra, “en carácter personal” presentada por Cordeco; y los incu-rridos en la tramitación del recurso ante nos. (3)
El Juez Asociado Señor Rivera Pérez concurrió sin opinión. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.

(1) La Asamblea Municipal había aprobado el 6 de abril de 1998 la Ordenanza Núm. 29, Serie 1997-98, idéntica a la Ordenanza Núm. 31, pero fue vetada por el alcalde (Apéndice III, pág. 23). La Ordenanza Núm. 31 fue aprobada por 2/3 partes de los miembros de la Asamblea, por lo cual no era necesaria la aprobación del alcalde. Art. 5.007(e) de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4207).


(2) No pasamos juicio sobre este asunto, por no ser ello necesario para adjudicar la controversia concreta que se ha presentado ante nos. No resolvemos tampoco si los municipios pueden aprobar ordenanzas que resulten complementarias a la Ley de Arena, Grava y Piedra, Ley Núm. 132 de 25 de junio de 1968, según enmendada, 28 L.P.R.A. see. 206 et seq.; ni pasamos juicio sobre cuál es la naturaleza de la orde-nanza aprobada por el Municipio de Aguada que está en cuestión aquí.


(3) Debe quedar claro que no pasamos juicio sobre la transacción que los peti-cionarios aceptaron en el pleito federal en cuestión, alegadamente por no contar con una representación legal costeada por el Estado. Dependiendo de las circunstancias y la naturaleza de tal transacción, que no está ante nos en este caso, podría resultar que el Estado tuviese que reembolsar a los peticionarios algo más que lo que hemos ordenado que se les reembolse con arreglo a la estricta cuestión que hemos atendido aquí.